United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1963
                                   ___________

Mark A. Williams, Sr.                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jackson County Department               *
of Corrections,                         *        [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: October 5, 2001

                              Filed: December 4, 2001
                                   ___________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Mark A. Williams, Sr., appeals from the district court’s dismissal with
prejudice of his Title VII and 42 U.S.C. § 1981 claims, and the dismissal without
prejudice of his defamation claim. We reverse in part and affirm in part.

       On October 12, 1999, Mr. Williams was terminated from his position as a
corrections officer for the Jackson County Department of Corrections, allegedly for
failure to submit to a polygraph examination following an altercation with an inmate.
Mr. Williams filed a charge of discrimination with the Missouri Commission on
Human Rights (MCHR) and the Equal Employment Opportunity Commission
(EEOC) on May 12, 2000, some 213 days after his termination. After receiving a
right-to-sue letter from the EEOC, Mr. Williams filed the instant complaint under
Title VII and section 1981, claiming that his termination was motivated by his race
and was in retaliation for opposing discriminatory employment practices. He also
asserted a defamation claim.

      The district court dismissed the Title VII claim because it had been filed with
the EEOC beyond the 180-day limitations period, dismissed the section 1981 claim
because Mr. Williams had failed to plead that the violation occurred as a result of an
unconstitutional custom or policy of the Department of Corrections, and declined to
exercise supplemental jurisdiction over the remaining defamation claim. This appeal
followed.

      We agree with the district court that Mr. Williams failed to state a section 1981
claim. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (to hold
municipality liable, complaint must allege that violation occurred as result of
unconstitutional custom or policy). We disagree, however, with the court’s
disposition of the Title VII claim.

      Specifically, in states such as Missouri which have instituted state agencies
authorized to grant or seek relief from discriminatory actions, a complainant has
300 days from the last day of the discriminatory action to file his charge with the
EEOC, when proceedings initially have been instituted with the authorized state
agency. See 42 U.S.C. § 2000e-5(e)(1) (time for filing charges); Mo. Rev. Stat.
§ 213.030 (2000) (MCHR authorized to process charges of employment
discrimination). Because Mr. Williams filed his charge of discrimination with the
MCHR and EEOC within 240 days of being discharged, see EEOC v. Shamrock
Optical Co., 788 F.2d 491, 493 (8th Cir. 1986) (300-day limitation is effectively
shortened to 240 days because complainant is barred from filing EEOC charges for

                                          -2-
up to 60 days after filing with state deferral agency), his Title VII claim was timely
filed with the EEOC. Consequently, we reverse its dismissal; we also reinstate the
defamation claim so that the district court may reconsider whether to hear this
state-law claim along with the federal claim.

      Accordingly, we reverse the dismissal of the Title VII and defamation claims,
affirm the dismissal of the section 1981 claim, and remand for further proceedings
consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-